 
ASSET ASSIGNMENT AGREEMENT
 
This ASSET ASSIGNMENT AGREEMENT (this “Agreement”) is made and entered into
effective for all purposes as of June 30, 2011 (the “Effective Date”) by and
between Xsovt Brands, Inc., a Nevada corporation (formerly known as RXBids, the
“Assignor”), and Mack Bradley (collectively with his successors and assigns,
“Assignee”, and collectively with Assignor, the “Parties”).


WHEREAS, Assignor and Assignee are parties to that certain Securities Purchase
Agreement, dated as of January 26, 2011, by and among Assignor, Assignee and
certain other parties (this “SPA”);


WHEREAS, pursuant to Section 5.4 of the SPA, the Parties desire to mutually
exercise and implement the Business Purchase Option (as defined in the SPA) and,
accordingly, Assignor wishes to transfer, as of the Effective Date, all of its
right, title and interest in all assets as listed on Schedule A hereto (the
“Assets”) and all liabilities as listed on Schedule B hereto (the “Liabilities”)
relating specifically and exclusively to Assignor’s Internet-based business
which allows an individual the opportunity to put their medical prescription “up
for bid” and have multiple pharmacies bid down the price of a prescription (as
further described in Assignor’s filings with the U.S. Securities and Exchange
Commission); and


WHEREAS, Assignee wishes to acquire all of Assignor’s right, title and interest
in such Assets from Assignor and is willing to assume all Liabilities on the
terms set forth herein; and


NOW, THEREFORE, in consideration of the foregoing recitals, the agreements
herein contained and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, and intending to be legally bound,
the Parties agree as follows:


1.           Assignment, Assumption and Consideration.


(a)           Assignor hereby irrevocably assigns, transfers and conveys to
Assignee (and Assignee hereby accepts) Assignor’s entire right, title and
interest in and to all of the Assets.


(b)           Assignor hereby irrevocably assigns, transfers and conveys, and
Assignee hereby irrevocably assumes, accepts and receives all of the
Liabilities.


(c)           In consideration of the assignment and assumption of the Assets
and Liabilities, Assignee hereby irrevocably forgives, cancels and extinguishes
$20,000 of debt currently owed by Assignor to Assignee (the “Debt”).  Assignee
acknowledges and agrees that: (i) the Debt represents the only monies, debts or
other property due and owing to Assignee (other than the Assets being
transferred hereby) and (ii) as a result of the consummation of the transactions
contemplated hereby, Assignee has no further claims against Assignor (other than
those that may specifically arise under the terms of the SPA).


2.           Continued Cooperation.  Assignor agrees that, when requested, it
will, without charge to Assignee but at Assignee’s expense, sign all papers,
take all rightful oaths, and do all acts which may be necessary, desirable or
convenient for securing and maintaining patents, trademarks or other protection
for the Assets in any and all countries and for vesting title thereto in
Assignee, his successors, assigns and legal representatives or nominees, or
which may be necessary to exploit or defend Assignees rights in the Assets.


3.           Consent to Assignment.  Assignor hereby consents that a copy of
this Agreement shall be deemed a full legal and formal equivalent of any
assignment, consent to file or like document which may be required in any
country for any purpose.  The Parties acknowledge and agree that this Agreement
memorializes the exercise and complete fulfillment of the Business Purchase
Option contemplated by the SPA.
 
 
1

--------------------------------------------------------------------------------

 
 
4.           Entire Agreement. This Agreement contains the entire agreement
between the Parties with respect to the subject matter hereof and supersedes and
replaces in their entirety any prior agreements, understandings or discussions
of the Parties with respect to the subject matter hereof.  The Parties agree
that there do not exist any other written or oral terms or agreements except for
those contained in this Agreement.


5.           Headings.  Headings herein are for reference purposes only and do
not form a part of the Agreement.


6.           Severability.  Whenever possible, each provision of this Agreement
shall be interpreted in such a manner as to be effective and valid under
applicable law.  However, if any provision of this Agreement shall be prohibited
by or invalid under such law, it shall be deemed modified to conform to the
minimum requirements of such law and the parties will attempt to modify this
agreement by insertion, deletion or revision so as to accomplish the original
intent in a fashion that is not so prohibited or invalid.


7.           Successors. This Agreement shall inure to the benefit of and bind
(i) any and all heirs, successors in interest, assigns, officers, members,
stockholders or employees of the Parties, as applicable and (ii) any persons or
entities that acquire the Business or all or substantially all of the assets or
a portion of the assets of Assignee, whether by asset sale, equity transfer,
merger, combination or otherwise.


8.           Venue.  The Parties irrevocably submit exclusively to the
jurisdiction of the State of New York and the venue of New York County in any
action brought by the Parties concerning this Agreement or the performance
thereof.


9.           Choice of Law.  This Agreement shall be governed by, construed and
entered in accordance with the laws of the State of New York applicable to
contracts deemed to be made within such state, without regard to choice of law
or conflict of law provisions thereof.


10.         Interpretation.  No provision of this Agreement shall be interpreted
or construed against any party because that party or its legal representative
drafted it.


11.         Counterparts.  This Agreement may be executed in two or more
counterparts, each of which when so executed and delivered to the other party
shall be deemed an original. The executed page(s) from each original may be
joined together and attached to one such original and shall thereupon constitute
one and the same instrument.  Such counterparts may be delivered by facsimile or
other electronic transmission, which shall not impair the validity thereof.


[Signature Page Follows]
 
 
2

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be executed
as of the date first written above.



 
XSOVT BRANDS, INC.
       
By:
 
   
Name: Avi Koschitzki
   
Title:  President and CEO
       
 
 
Mack Bradley

 
 
3

--------------------------------------------------------------------------------

 
 
Exhibit A
 
Assets
 
1.
The website name and all related content associated with www.rxbids.com.

 
2.
The trademark mark “RxBids” with the trademark as issued by the US Patent and
Trademark Office in 2007

 
3.
The related domain name of the mark “RxBids”.

 
4.
The registered Service Mark “RxBids” as registered with the State of Nevada in
2004

 
5.
Any and all contracts and related rights specifically pertaining to the business
and customer relationships of the Assignor associated only with the Business.

 
 
4

--------------------------------------------------------------------------------

 
 
Exhibit B


Liabilities


None.
 
 
5

--------------------------------------------------------------------------------

 